PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/270,352
Filing Date: 20 Sep 2016
Appellant(s): VAN HOLTEN, ROBERT, W.



__________________
David R. Crichton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 30, 2021.

Grounds of Rejection to be Reviewed on Appeal


Every ground of rejection set forth in the Office action dated 11/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 
Mapleson et al. (US 2001/0053366, Dec. 20, 2001) in view of Chen (WO 2016/045601 A2, Mar. 31, 2016), Ohkawa et al. (US 2013/0178521, Jul. 11, 2013) and Gaffar et al. (US 2011/0230558, Sep. 22, 2011) as evidenced by United States Department of Agriculture (Sep. 26, 2001).

Rejection 2
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mapleson et al. (US 2001/0053366, Dec. 20, 2001) in view of Chen (WO 2016/045601 A2, Mar. 31, 2016), Ohkawa et al. (US 2013/0178521, Jul. 11, 2013) and Gaffar et al. (US 2011/0230558, Sep. 22, 2011) and further in view of Eggen et al. (US 2012/0328667, Dec. 27, 2012) as evidenced by United States Department of Agriculture (Sep. 26, 2001).

Rejection 3
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 
 Ahlstrom (WO 91/16410 A1, Oct. 31, 1991) in view of in view of Chen (WO 2016/045601 A2, Mar. 31, 2016) and Ohkawa et al. (US 2013/0178521, Jul. 11, 2013) and Gaffar et al. (US 2011/0230558, Sep. 22, 2011) as evidenced by United States Department of Agriculture (Sep. 26, 2001).

Rejection 4
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
 Ahlstrom (WO 91/16410 A1, Oct. 31, 1991) in view of in view of Chen (WO 2016/045601 A2, Mar. 31, 2016) and Ohkawa et al. (US 2013/0178521, Jul. 11, 2013), Gaffar et al. (US 2011/0230558, Sep. 22, 2011) and further in view of Williams et al. (US 2012/0328523, Dec. 27, 2012) as evidenced by United States Department of Agriculture (Sep. 26, 2001).

Rejection 5
Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffar et al. (US 2011/0230558, Sep. 22, 2011) in view of Chen (WO 2016/045601 A2, Mar. 31, 2016) and Ohkawa et al. (US 2013/0178521, Jul. 11, 2013) as evidenced by United States Department of Agriculture (Sep. 26, 2001).


(2) Response to Argument

Rejection 1

	Appellant argues that the primary reference, Mapleson, lacks a suspension. The secondary cited reference of Chen does not has a suspension either. The cited references are devoid of a suspension as required in claim 1.
	The Examiner does not find Appellant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Gaffar provides motivation to formulate a suspension. Furthermore, the Board stated in their 10/30/2019 decision on page 8:
“We further find no error in Examiner’s rationale that “[i]t would have been prima facie obvious to one of ordinary skill in the art to have the stearate in the form of a suspension . . . [because] suspensions are a suitable form for surfactants used to treat endotoxins as taught by Gaffar” (id.).” As such, Appellant’s argument is unpersuasive.


	Appellant argues that Mapleson does not separate their surfactant and their solution. Rather both components pass through the filter. Thus Mapleson has, as a result of their process, the solution and the surfactant, together, with the increased level of endotoxin.
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. Mapleson disclose in the abstract a method of removing bacterial endotoxin from a pharmaceutical process solution. Mapleson discloses in paragraph [0028] 

	Appellant argues that the surfactant of Gaffar is administered orally or parenterally and is not removed from solution either. 
	The Examiner does not find Appellant’s argument to be persuasive. Separating surfactant and solution is obvious since, as discussed above, Mapleson discloses separating the surfactant and the solution. 

	Appellant argues that Chen has no suspension of specific particle sizes of surfactant. Chen has a soluble surfactant that is precipitated by reaction with a potassium salt after treatment of the solution.
	The Examiner does not find Appellant’s argument to be persuasive. No one piece of prior art is required to teach each and every claim limitation in a 103 obviousness rejection. As discussed above, a suspension is obvious from the teachings of Gaffar. In regards to the particle size, as stated in the rejection, Chen discloses filtering out the precipitate containing endotoxin through a 0.45 µm PP filter to obtain a clear solution of a biological product with endotoxin removed. As such, it would have been obvious to one of ordinary skill in the art that the particle size of the surfactant used may be less than 0.45 µm since Chen discloses wherein the surfactant is filtered out through a 0.45 µm PP filter. Therefore, since a suspension of surfactants is obvious and surfactants 

	Appellant argues that Mapleson teaches 100 kD MWCO membrane. Such membrane has very fine pores that would not allow CaSt to pass through as taught by Mapleson. Thus, the Mapleson method is inoperable in combination with the instant CaSt suspension.
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. Mapleson does not disclose wherein the MWCO membrane must be 100 kD or 200 kD. Mapleson discloses in paragraph [0028] wherein the molecular weight cut-off is selected so as to have a molecular weight cut-off which enables retention on the membrane of the desired product, but which allows the endotoxin and surfactant to pass through the membrane. Therefore, Mapleson discloses wherein any suitable membrane may be used as long as it enables retention on the membrane of the desired product, but which allows the endotoxin and surfactant to pass through. As disclose by Chen, filters larger than 0.01 microns (200 kD) may be used to separate endotoxin and surfactant from the biological product. Chen discloses a 0.45 µm filter. As such, it would have been obvious to one of ordinary skill in the art that a 0.45 µm membrane is suitable for the method of Mapleson. Thus, the Mapleson method is not inoperable in combination with the instant CaSt suspension and Appellant’s argument is unpersuasive.


	The Examiner disagrees. As discussed above, Mapleson does not disclose wherein the membrane must be 100 kD or 200 kD and a 0.45 filter would have been obvious to separate surfactant from the desired product.

	Appellant argues that Mapleson explicitly teaches that “…endotoxin and surfactant…pass through the membrane.” CaSt powder is unable to pass through the molecular weight cut-off (MWCO) filtration membrane of Mapleson, and thus cannot be the surfactant that Mapleson teaches. Mapleson can only use a soluble surfactant.
	The Examiner disagrees. As discussed above, Mapleson does not disclose wherein the membrane must be 100 kD or 200 kD and a 0.45 filter would have been obvious to separate surfactant from the desired product. Also, nowhere in the disclosure of Mapleson does it disclose wherein the surfactant must be a soluble surfactant. 

	Appellant argues that Mapleson discloses that LPS levels are increasing in the fluid – “…levels of endotoxin in the filtrate…increased correspondingly”, indicating that the surfactant of Mapleson increases LPS concentrations in the fluid. The instant claims are directed to CaSt decreasing the levels of endotoxin in the fluid solution. 
	The Examiner disagrees. Paragraph [0057] of Mapleson discloses that when DOC (i.e. surfactant) is added and the solution is filtered, the levels of endotoxin in the 
In addition, it should be noted that the Board in the 10/30/2019 decision affirmed the Examiner’s rejection of a method of treating solutions containing one or more endotoxins at detectable levels comprising adding a suspension of a stearate to said solution to reduce detectable amounts of said endotoxins. Mapleson was the primary reference in that rejection. 

	Appellant argues that combining Chen with Mapleson’s membrane-based purification will result in the precipitate clogging and contaminating the membrane where Mapleson collects his biologic product. 
	The Examiner disagrees. As discussed above, Mapleson does not disclose wherein the membrane must be 100 kD or 200 kD and a 0.45 filter would have been obvious to separate surfactant from the desired product.


	The Examiner disagrees and does not find Appellant’s argument to be persuasive. As discussed above, Mapleson discloses wherein the filtrate is the waste product. Therefore, Mapleson and Chen do not teach away from one another since both disclose a filtrate comprising endotoxin. As discussed above, the retentate of Mapleson is a fluid product. As such, Appellant’s argument is unpersuasive.
In addition, it should be noted that the Board in the 10/30/2019 decision affirmed the Examiner’s rejection of a method of treating solutions containing one or more endotoxins at detectable levels comprising adding a suspension of a stearate to said solution to reduce detectable amounts of said endotoxins. The teachings of Mapleson and Chen were used in that rejection. 

Appellant argues that the assertion that the anionic surfactant of Chen is insoluble in water is incorrect. Chen explicitly teaches that the surfactant is soluble, but precipitates in presence of large amount of potassium salts. Chen discloses sodium dodecyl sulfate which has significant soluble in water, 15 g per 100 ml. Thus, Chen fails to cure the deficiencies of Mapleson and also is not combinable with Mapleson.
The Examiner disagrees and does not find Appellant’s argument to be persuasive. Appellant had argued that Mapleson can only use a soluble surfactant. If that were the case then Chen does not teach away from Mapleson since Appellant 
In addition, it should be noted that the Board in the 10/30/2019 decision affirmed the Examiner’s rejection of a method of treating solutions containing one or more endotoxins at detectable levels comprising adding a suspension of a stearate to said solution to reduce detectable amounts of said endotoxins. The teachings of Mapleson and Chen were used in that rejection.

Appellant argues that there is no expectation of any effect of surfactant on the endotoxin levels in the solutions in Ohkawa.
The Examiner does not find Appellant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teaching each and every claim limitation. As discussed in the rejection, one of ordinary skill in the art would have known that surfactant effects endotoxin levels in solutions from the teachings of Mapleson. Furthermore, it should be noted that the Board stated in their 10/30/2019 decision on page 9 that “when Ohkawa is viewed in the context of the utility of anionic surfactants to remove endotoxin, as disclosed by Mapleson and Chen, we find no error in Examiner’s conclusion that a person of ordinary skill in the art would have found it prima facie obvious to utilize calcium stearate as the anionic surfactant in Mapleson, 

	Appellant argues that if arguendo, CaSt powder was used in Ohkawa, this would result in a potentially lethal embolic effect, due to the presence of insoluble CaSt powder in the bloodstream. Thus, CaSt cannot be useful in Ohkawa and the combination is improper. 
The Examiner disagrees and does not find Appellant’s argument to be persuasive. It is not clear how Appellant arrived at the allegation that CaSt powder would result in a potentially lethal embolic effect, due to the presence of insoluble CaSt powder in the bloodstream. Ohkawa discloses in paragraphs [0047] and [0048] a pharmaceutical composition comprising calcium stearate that may be administered parenterally in the form of an injection. Therefore it does not appear that administering calcium stearate would be lethal and Appellant’s argument is unpersuasive. 
Furthermore, it should be noted that the Board stated in their 10/30/2019 decision on page 9 that “when Ohkawa is viewed in the context of the utility of anionic surfactants to remove endotoxin, as disclosed by Mapleson and Chen, we find no error in Examiner’s conclusion that a person of ordinary skill in the art would have found it prima facie obvious to utilize calcium stearate as the anionic surfactant in Mapleson, with a reasonable expectation that it would have performed as suggested by the combination of Mapleson and Chen.”


	The Examiner disagrees and does not find Appellant’s argument to be persuasive. Gaffar not disclosing anionic surfactants does not mean that Gaffar teaches against the use of anionic surfactants. One of ordinary skill in the art would have known anionic surfactants to be suitable since Mapleson specifically discloses wherein anionic surfactants may be used to remove bacterial endotoxin from a pharmaceutical process solution. As such, Appellant’s argument is unpersuasive.

Appellant argues that the surfactant of Gaffar is administered orally or parenterally and is cannot be removed from the solution being treated.
The Examiner does not find Appellant’s argument to be persuasive and submits that this argument has been addressed above.

Rejection 2

	Appellant argues that Eggen fails to cure the remaining deficiencies of Mapleson, Ohkawa, and Gaffar as shown above. 
The Examiner does not find Appellant’s argument to be persuasive. Appellant’s arguments with regards to Mapleson, Ohkawa, and Gaffar are addressed above and are unpersuasive. Therefore, the rejection is maintained.

Rejection 3

	Appellant argues that Ahlstrom teaches nonionic surfactant, while Gaffar teaches cationic surfactant, while Chen and Ohkawa deal with anionic surfactant.
	The Examiner does not find Appellant’s argument to be persuasive. Ahlstrom discloses on page 4, lines 21-22 that in a preferred embodiment the surfactant is a nonionic surfactant. A prior art reference is not limited to prefer embodiments. As such, Ahlstrom does not limit the surfactant to a nonionic surfactant. Also, Gaffar not disclosing an anionic surfactant does not mean that Gaffar teaches against the use of anionic surfactants. Thus, it would have been obvious to one of ordinary skill in the art to have incorporated an anionic surfactant into the composition of Ahlstrom from the teachings of Chen and Ohkawa.
	Furthermore, it should be noted that the Board in the 10/30/2019 decision affirmed the rejection of 6 as unpatentable over the combination of Ahlstrom, Chen, Ohkawa, Gaffar, and USDA.

	Appellant argues that the surfactant of Gaffar is administered orally (tablets) or parenterally and is not removed from the solution that is being treated.
The Examiner does not find Appellant’s argument to be persuasive. Claim 6 recites removing surfactant from contacting the device and not from a solution that is being treated. Removing surfactant from a device would have been obvious since as discussed in the rejection, Ahlstrom discloses that following the cleansing treatment with 

	Appellant argues that Ahlstrom lacks a suspension, and the cited reference of Chen does not have a suspension either. The cited references are devoid of a suspension.
	The Examiner does not find Appellant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Gaffar provides motivation to formulate a suspension. Furthermore, the Board stated in their 10/30/2019 decision on page 8:
“We further find no error in Examiner’s rationale that “[i]t would have been prima facie obvious to one of ordinary skill in the art to have the stearate in the form of a suspension . . . [because] suspensions are a suitable form for surfactants used to treat endotoxins as taught by Gaffar” (id.).” As such, Appellant’s argument is unpersuasive.

	Appellant argues that the cited references are devoid of a specific surfactant particle range recited in the instant claims. Chen has no suspension of specific particle sizes of surfactant.
	The Examiner does not find Appellant’s argument to be persuasive. As discussed above, no one piece of prior art is required to teach each and every claim limitation in a 103 obviousness rejection. A suspension is obvious from the teachings of Gaffar. Chen discloses filtering out the precipitate containing endotoxin through a 0.45 µm PP filter to obtain a clear solution of a biological product with endotoxin removed. As such, it would 

	Appellant argues that Ahlstrom specifically discloses that fatty acid residues are undesirable. The instant calcium stearate is a fatty acid salt. 
	The Examiner disagrees. Ahlstrom teaches away from cytotoxic fatty acid residues (see page 1, line 18). One of ordinary skill in the art would not have found calcium stearate to be a cytotoxic fatty acid residue since Ohkawa discloses administering a pharmaceutical composition comprising calcium stearate. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that Ohkawa teaches away from insoluble CaSt powder. 
	The Examiner does not find Appellant’s argument to be persuasive and submits that this argument has been addressed above.

	Appellant argues that Gaffar teaches cationic surfactant, while Chen and Ohkawa deal with anionic surfactants. Thus, Gaffar is teaching away from Chen and Ohkawa.


Rejection 4
	Appellant argues that Williams fails to cure the foundational deficiencies of Ahlstrom, Chen, Ohkawa, and Gaffar as shown above.
	The Examiner submits that arguments with regards to Ahlstrom, Chen, Ohkawa, and Gaffar are addressed above and are unpersuasive. Therefore, the rejection is maintained.

Rejection 5

	Appellant argues that the assertion that the anionic surfactant of Chen is insoluble in water is incorrect. Chen discloses soluble surfactant that dissolves at 15g/100ml of water. 
	The Examiner does not find Appellant’s argument to be persuasive and submits that this argument has been addressed above.

	Appellant argues that the method of Chen teaches is built on adding a potassium salt to form a precipitate. The potassium concentration of 0.3M is potentially toxic. Thus, there is no motivation to use method of Chen in Gaffar’s oral administration. Chen 
	The Examiner does not find Appellant’s argument to be persuasive. The potassium of Chen forms a precipitate, which is filtered out. Therefore, one is not consuming 0.3M of potassium. As such, Appellant’s argument is unpersuasive. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRACY LIU/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.